Title: From Thomas Jefferson to Angelica Schuyler Church, 8 September 1795
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Dear Madam
Monticello Sep. 8. 1795.

I know not how our letter account stands, but I am willing enough to suppose myself in debt that under that pretext I may recall myself to your memory. Your kind enquiries after our situation during the rage of the yellow fever in Philadelphia, by some delay on the way, did not get to me till 6. months after it’s date. It found me in a safe asylum from all the cares and dangers of that metropolis. Nor has any thing arisen in our political field which has excited a wish that I had kept it a moment longer, or ever to return to it. I am now in that tranquil situation which is my delight, with all my family living with me, and forming a delicious society. I could only wish to be more within the reach of the friendships I have formed. I had hoped as Mr. Church grew older he would lose his relish for the bustle of a crouded country, and retire to ours. Still I could not however expect that you should prefer any other to your native state. Be this as it may, and wherever you be, I shall always pray for your happiness, and be glad to hear from you. Your esteem is among the foremost of those which I would wish to preserve in my retirement. We wish much too to hear of our friend Catharine. She will not be forgotten by us. Maria desires to preserve her place in her friendship. My daughter Randolph is absent, or I should be charged with her affections also to you both. I take the liberty of putting a letter to Mrs. Cosway under your cover. I hear nothing from Made. de Corny. God bless you, my dear Madam, and preserve you among his choicest favorites. Your affectionate friend & humble servt.

Th: Jefferson

